Citation Nr: 1109900	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-35 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the right wrist. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to December 1981 and from September 1982 to January 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  The Chicago RO currently has jurisdiction of the Veteran's claims file.  

In September 2010 the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.



FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's carpal tunnel syndrome of the right wrist is related to her military service.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for carpal tunnel syndrome of the right wrist are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  However, in this case, no further notice or assistance is required relative to the claim of entitlement to service connection for carpal tunnel syndrome of the right wrist as the outcome of the Board's decision is favorable to the Veteran, and no prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Nevertheless, the Board notes that the Veteran was advised of the information and evidence necessary to substantiate her claim and of the effective dates to be assigned in the event of a successful claim in August 2006 and June 2007 correspondence.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has claimed entitlement to service connection for carpal tunnel syndrome of the right wrist, asserting that that condition is due to service.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record includes service treatment records, VA treatment records, a VA examination report, private treatment records and both written and oral statements from the Veteran.

The Veteran's primary contention, as stated in her May 2006 claim, is that her carpal tunnel condition is due to the constant administrative work she was required to do while serving on active duty.  The Veteran's service treatment records do not specifically mention any treatment for carpal tunnel syndrome.  However, these records do indicate that the Veteran sprained her right thumb on several occasions.  

A January 2007 VA examination report indicates that the Veteran reported pain and numbness in both wrists, with the right being worse than the left.  Physical examination did not reveal any Tinel or Phalen phenomenon.  There was no tenderness of the median nerve and musculature of the hand was normal.  X-rays were provided and the examiner stated that he was unable to identify evidence, either in the record, or upon personal physical examination, of compression of the median nerve at either wrist.  The examiner did note that there could be a degree of slowing conduction in the median nerve despite the normal physical examination and that he could not predict the outcome of an electromyogram.  

An electromyogram was provided by VA in March 2007.  The results of that procedure indicated an abnormal electrophysiological study due to bilateral median nerve entrapment at the flexor retinaculum (carpal tunnel syndrome), worse in the right than left.  

The Veteran testified at a hearing before a Veterans Law Judge in September 2010.  During that hearing the Veteran reported that she had injured her hand on several occasions in service.  She also stated that while in service she spent much of her time using a typewriter and that since being released from service she has continued to have numbness and pain and has been instructed by her private care provider to wear braces on her wrists.
 
Following this hearing the Veteran supplied a letter from her Physician Assistant.  This letter noted that the Veteran has been a patient since 2005 and that, after a September 2010 EMG study, she was confirmed to have carpal tunnel syndrome in both wrists.  The examiner stated that she reviewed the Veteran's medical history and noted that during her military career the Veteran worked in the administration doing daily typing and clerical work for over twenty years.  She stated that this was the probable cause of the Veteran's carpal tunnel syndrome, which is a gradual onset problem.  

The Board has considered all of the evidence and finds that the Veteran's testimony, along with the aforementioned VA and private examinations and opinions, to be competent evidence.  After weighing the entirety of the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's diagnosed carpal tunnel syndrome of the right wrist was incurred in or is due to service.  

The record reflects that the Veteran has reported symptoms of carpal tunnel syndrome for several years and has submitted testimony that is consistent with the record.  Furthermore, the opinion expressed in the October 2010 letter from the Veteran's private practitioner lends support to the Veteran's contentions.  For the Veteran to be successful in her claim, she needs to show only that it is at least as likely as not that her current disability is related to service or began during service.  38 U.S.C.A. § 5107.  The Board finds that this standard has been with for the Veteran's carpal tunnel syndrome of the right wrist. 

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Board accordingly finds that service connection is warranted for the Veteran's carpal tunnel syndrome of the right wrist.



ORDER

Entitlement to service connection for carpal tunnel syndrome of the right wrist is granted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


